Citation Nr: 0824173	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to June 8, 2004, 50 percent disabling 
for the period from June 8, 2004, to August 29, 2007, and 70 
percent disabling thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in February 2007 for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time.

An April 2003 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD, assigning the 
disability an initial 30 percent rating, effective May 10, 
2002.  The veteran appealed; prior to certification of this 
appeal to the Board, the RO increased the veteran's 
disability rating to 50 percent, effective June 8, 2004, in 
an October 2004 rating decision.  Similarly, following the 
Board's February 2007 remand, the Appeals Management Center 
(AMC) increased the veteran's disability rating to 70 
percent, effective August 29, 2007, in a December 2007 rating 
decision.  As of the date of this decision, the veteran has 
not withdrawn his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

The veteran has asserted that his service-connected PTSD, and 
no other service-connected disability, has rendered him 
unemployable.  The Board noted in its February 2007 remand 
that such issue had been raised and referred the issue of 
entitlement to TDIU to the RO for consideration.  As of the 
date of this decision, this issue has not been adjudicated.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  VAOGCPREC 6-96.  VA General Counsel 
opinions are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2007).  Because the veteran 
asserts only that his PTSD renders him unemployable, and not 
his service connected bilateral hearing loss or tinnitus, the 
Board concludes that it does have jurisdiction over the issue 
of the veteran's entitlement to TDIU.  Accordingly, that 
issue has been added, as listed above.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 
(July 6, 2001) (further expansion on the concept of when an 
informal claim for TDIU has been submitted).  Additionally, 
the Board notes that there is no prejudice to the veteran in 
this case because the Board is granting entitlement to TDIU 
benefits.


FINDINGS OF FACT

1.  Prior to June 8, 2004, the veteran's PTSD is manifested 
by no more than occupational and social impairment with 
deficiencies in most areas due to such symptoms as impaired 
impulse control and irritability, exaggerated startle 
response, near-continuous panic affecting his ability to 
function independently, appropriately, and effectively, 
difficulty adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.

2.  As of June 8, 2004, the veteran's PTSD is manifested by 
total occupational and social impairment due to such symptoms 
as suicidal ideation, visual hallucinations, social 
isolation, severe and daily anxiety manifested by panic 
attacks and agoraphobia, grossly inappropriate behavior, 
difficulty completing daily tasks, an inability to complete 
serial 7's and objective evidence of impairment of immediate 
and recent memory, obsessional rituals, an inability to 
establish and maintain effective relationships, and reliance 
on his wife for most of his activities of daily living.

3.  The medical and other evidence of record demonstrates 
that from May 10, 2002, to June 8, 2004, the veteran's 
service-connected PTSD rendered him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, and no 
higher, for PTSD have been met for the period of this appeal 
prior to June 8, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a schedular evaluation of 100 percent 
for PTSD have been met as of June 8, 2004.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met from May 10, 2002, to June 8, 2004.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In the present case, the Board is granting entitlement to 
TDIU for the entire period prior to the grant of a 100 
percent schedular evaluation.  As such decision represents a 
grant of the entire benefit sought on appeal, no purpose 
would be served by undertaking an analysis of whether there 
has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  Nevertheless, the Board has 
carefully reviewed the record and concludes that the veteran 
has had a fair opportunity to present arguments and evidence 
in support of his claim.  In short, the Board concludes from 
that review that the requirements for the fair development of 
the appeal have been met in this case.

Analysis

I. Increased Evaluation for PTSD 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

By rating decision dated in April 2003, the veteran was 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective May 10, 2002.  The veteran 
appealed this initial disability rating, and in an October 
2004 RO rating decision, the disability rating for the 
veteran's PTSD was increased to 50 percent, effective June 8, 
2004.  Finally, by rating decision dated in December 2007, 
the veteran's service-connected PTSD was increased to 70 
percent disabling, effective August 29, 2007.  In evaluating 
this appeal, the Board has considered the propriety of each 
of these disability rating assignments.  Additionally, it has 
considered whether additional staged ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the veteran's service-
connected disability underwent an increase in severity 
sufficient to warrant a staged rating once during this 
appeal, effective June 8, 2004.  As such, the Board will 
discuss the veteran's PTSD symptomatology in relation to the 
applicable rating criteria for the period prior to June 8, 
2004, and after June 8, 2004.  

The veteran's PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  Under that diagnostic 
code, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that prior to June 8, 2004, the 
veteran's service-connected PTSD was characteristic of 
impairment warranting no more than a 70 percent disability 
rating.  As of June 8, 2004, however, the Board finds that 
the competent evidence of record shows a worsening of such 
disability sufficient to meet the schedular criteria for a 
100 percent disability rating.  

A. Factual Background

Evidence from throughout this appeal demonstrates that the 
veteran experiences symptoms such as intrusive thoughts, 
nightmares, flashbacks, persistent avoidance of Vietnam 
triggers, feelings of detachment, difficulty sleeping, 
irritability, problems concentrating, hypervigilance, 
difficulty leaving home, and severe panic attacks.  E.g., VA 
PTSD Assessment dated September 10, 2002; July 2004 VA 
Examination Report; August 2007 VA Examination Report.  As 
for the veteran's employment situation, he reportedly left a 
job in Rockford, Illinois many years ago because of 
difficulty getting along with supervisors.  VA PTSD 
Assessment dated September 10, 2002.  Subsequent to such time 
he was self-employed; records reflect that he stopped working 
in 2001 due to problems interacting with people and major 
back surgery.  The veteran has been married for over thirty 
years.  However, his treatment records show that he has 
difficulty dealing with people, including his immediate 
family.  Id.  See also VA Psychiatry Progress Note dated 
April 2, 2007.  There is also evidence, as discussed below in 
more detail, that his relationship with his wife is highly 
dependent.

In addition to the above symptomatology, evidence from 
throughout this appeal shows that the veteran experiences 
severe panic attacks that are generally triggered by exposure 
to loud noises, including airplanes, helicopters, and 
thunderstorms.  E.g., VA Psychiatry Progress Note dated 
January 7, 2002; August 2007 VA Examination Report.  As early 
as January 2002, the veteran reported feeling as though he 
has never had full control over his anxiety and panic.  
Treatment records, examination reports, and lay statements 
indicate that the veteran has gone as far as living in an 
earth-sheltered home and building an underground bunker to 
avoid noise from thunderstorms.  His brother writes that the 
veteran's fear of even the slightest thunderstorm has led him 
to pack up and leave hunting trips.  Lay Statement from 
S.L.R. received January 9, 2003.  Finally, the veteran 
reported that he insists on keeping his front door and 
bedroom door locked at night; his wife noted that he has 
become very upset with her if she forgets to relock the door 
during the night.  

The veteran's records show that he reports a markedly 
diminished interest in participating in social activities; he 
avoids crowds and rarely, if ever, attends church.  Early on 
during this appeal, the veteran was at least able to spend 
time in the woods and take a short vacation with his wife to 
Florida, but not without experiencing panic attacks.  VA 
Telephone Psychiatry Note dated October 21, 2002; VA 
Counseling Progress Note dated January 28, 2003.  The 
veteran's daughter reported that her father becomes nervous 
when surrounded by too many people, and that throughout his 
life he has demonstrated enraged behavior, such as shooting 
the family dog and nearly fighting with a stranger in a 
parking lot.  Lay Statement from C.B. received January 9, 
2003.

The above symptoms suggest a severe disability picture.  
However, beginning June 8, 2004, the veteran's treatment 
records show further "deterioration" in his ability to 
function independently.  See VA Counseling Progress Note 
dated June 23, 2004 (pertaining to a June 8, 2004 visit).  At 
such time, the veteran began to experience concentration and 
memory problems to the extent that it impacted his daily 
functioning.  Id.  See also July 2004 VA Examination Report 
(indicating that veteran's mini-mental assessment results 
suggest the need for further evaluation and that he was 
unable to complete serial 7's).  At the August 2007 VA 
examination, the examiner noted that the veteran was easily 
distracted with a short attention span and that he was unable 
to complete serial 7's, spell a word forward and backward, or 
recall recent or immediate memories.  

This is also the first documented evidence of suicidal 
ideation.  At the July 2004 VA examination, the veteran 
reported that he no longer drives because of an overwhelming 
urge to crash his truck into a tree.  There is also evidence 
that as of June 8, 2004, the veteran's panic attacks and 
anxiety increased in severity.  Prior to June 2004, the 
veteran reported panic attacks one to two times per week.  VA 
Psychiatry Consult dated January 7, 2002; VA Psychiatry 
Progress Note dated May 31, 2002.  As of June 8, 2004, there 
is evidence that he experienced panic attacks at least three 
to four times per week, and sometimes daily.  July 2004 VA 
Examination Report; August 2007 VA Examination Report.  

In addition to the above changes, the veteran also began to 
display physical symptoms that were not evident prior to June 
8, 2004.  In this regard, medical professionals began to note 
the lack of eye contact made by the veteran and the 
noticeable wringing of his hands during interviews.  This is 
also the first mention of symptoms of depression, as well as 
treatment for depression with medication.  E.g., VA 
Psychiatry Progress Note dated October 28, 2004; VA 
Psychiatry Progress Note dated December 8, 2004.  The veteran 
also began reporting visual hallucinations; he indicated that 
he saw Viet Cong in the trees outside his home.  VA 
Psychiatry Progress Note dated January 19, 2005.  

In October 2004, the veteran was offered hospitalization, but 
declined.  VA Psychiatry Progress Note dated October 28, 
2004.  Records since then continue to reflect recommendations 
for hospitalization.  VA Psychiatry Progress Note dated 
November 12, 2004; VA Psychiatry Progress Note dated December 
8, 2004; VA Psychiatry Progress Note dated January 19, 2005; 
VA Psychiatry Progress Note dated March 13, 2007.  In 
declining hospitalization, the veteran indicated that he 
preferred to stay at home with his wife.  Treatment records 
and lay evidence reveals that the veteran now requires either 
his wife or another family member to be with him due to the 
unpredictability of occurrence of his anxiety, panic attacks, 
and PTSD symptoms.  VA Psychiatry Progress Note dated October 
28, 2004; Lay Statement from C.R. dated March 10, 2005.  
Furthermore, the veteran's wife states that she plans out the 
veteran's whole day, from laying out his clothes the night 
before to creating a list of things for him to do (which he 
never completes).

Finally, and perhaps most importantly, the August 2007 VA 
examiner indicated that the veteran has "total occupational 
and social impairment" due to his PTSD manifested by his 
anxiety and inability to interact with people appropriately.  
See also VA Psychiatry Progress Note dated April 2, 2007 
(veteran experiences major impairment in areas of his life).  

B. Entitlement to Higher Initial Evaluations Prior to and as 
of June 8, 2004

(1) Prior to June 8, 2004

The Board concludes that the above evidence demonstrates that 
the veteran is entitled to an initial disability rating of 70 
percent and no higher for the period of this appeal prior to 
June 8, 2004.  In this regard, the evidence from this period 
demonstrates difficulty adapting to stressful circumstances, 
impaired impulse control, obsessional rituals which interfere 
with routine activities, near-continuous panic affecting the 
veteran's ability to function independently, appropriately, 
and effectively, and an inability to establish and maintain 
effective relationships.  

A 100 percent schedular disability rating, however, is not 
warranted, because it was not until June 8, 2004, that the 
veteran began to experience symptoms more characteristic of a 
100 percent schedular disability rating.  For example, while 
the evidence clearly demonstrates that the veteran 
experienced impaired impulse control with unprovoked 
outbursts, it does not indicate that the veteran was in 
persistent danger of hurting himself or others.  As discussed 
above, the veteran does not report experiencing suicidal 
thoughts until as of June 8, 2004.  

A 100 percent evaluation is also not merited prior to June 8, 
2004, as there is no evidence of any gross impairment in 
thought process or communication, grossly inappropriate 
behavior, a disorientation to time or place, or a memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
acknowledges that the veteran reported difficulty 
concentrating in January 2003 as well as difficulty 
remembering his grandchildren's names.  However, it was not 
until June 8, 2004, that he began to display memory and 
concentration problems severe enough to be measured 
clinically.  

Clinical evaluation prior to June 8, 2004, revealed 
orientation to time, place, and person, normal speech, a 
clear, logical, linear, and goal-directed thought process, 
and intact memory and judgment.  Additionally, the veteran 
was reported to have good eye contact and an "okay" mood.  
VA Psychiatry Progress Note dated May 31, 2002.  In sum, 
prior to June 8, 2004, the veteran's PTSD symptoms were 
sufficient to cause "clinically significant distress or 
impairment in social, occupational, or other areas of 
functioning."  VA PTSD Assessment dated September 10, 2002. 

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record prior to June 8, 2004, 
contains Global Assessment of Functioning (GAF) scores.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

Treatment records from this period reflect GAF scores ranging 
from 50 to 65.  Such evidence is indicative of moderate to 
serious symptomatology.  A GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board observes that the veteran's GAF scores from this 
period are consistent with a 70 percent evaluation and the 
symptomatology contemplated by such evaluation.  Thus, the 
assignment of these scores lends additional support to the 
veteran's claim for a higher initial evaluation.  As there is 
a multitude of scores from this period which all support the 
70 percent evaluation assigned by the Board, it finds that no 
further discussion is needed regarding the assignment of 
these GAF scores. 

In sum, the Board finds that the competent evidence of record 
prior to June 8, 2004, supports an evaluation of 70 percent, 
and no higher, for PTSD.  Thus, a higher initial evaluation 
is warranted for this stage of the appeal.  

(2) As of June 8, 2004

With respect to the evidence discussed above, the Board is 
satisfied that such evidence reflects symptomatology 
consistent with a 100 percent evaluation as of June 8, 2004.  
In this regard, during this second period of the appeal, the 
veteran experienced suicidal ideation to such degree that he 
ceased driving for fear that he would crash his truck into a 
tree.  Such evidence, the Board concludes, is demonstrative 
of a persistent danger of hurting self or others.  

Also pertinent to this stage of the appeal, although the 
veteran often appeared well-groomed and appropriately dressed 
at his medical appointments, it appears that such appearance 
was the result of his wife, and not himself.  The veteran's 
wife also seems responsible for helping the veteran complete 
his daily activities; he relies on her for everything.  
Again, the Board observes that a VA psychiatrist noted that 
the veteran is so severely compromised in his functioning 
that he requires either his wife or another family member to 
be with him constantly.  VA Psychiatry Progress Note dated 
October 28, 2004.  

Finally, the August 2007 VA examination report indicates that 
the veteran has "total social and occupational impairment" 
due to his PTSD.  Such statement is supported by the 
veteran's GAF scores during this period which range from 40 
to 50.  The Board notes that a  GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Similar to the first stage of this appeal, the 
Board finds that the scores assigned during this second 
period are reflective of a 100 percent evaluation; thus, no 
further discussion is warranted.

In conclusion, the Board finds that the veteran's PTSD 
symptomatology is reflective of a 100 percent schedular 
evaluation as of June 8, 2004, and no earlier.  A total 
schedular evaluation is therefore assigned as of that date.

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The veteran is service-connected for PTSD, which is rated as 
70 percent disabling, effective May 10, 2002.  Thus, as of 
such date he meets the criteria for schedular consideration 
of TDIU.  See 38 C.F.R. § 4.16(a) (2007).  For reasons stated 
immediately below, the Board finds that the evidence of 
record demonstrates that the veteran's service-connected PTSD 
renders him unable to secure and follow a substantially 
gainful occupation.  

The symptomatology associated with the veteran's service-
connected PTSD as of May 10, 2002, has been described in some 
detail above in connection with the first issue on appeal.  
The Board will not belabor the point that the veteran's 
anxiety, panic attacks, and problems interacting with others 
appropriately evidences difficulty adapting to a worklike 
setting, as such has already been detailed in the discussion 
of the increased rating claim above.  Of particular 
significance, however, is an April 2007 letter from the 
veteran's treating psychiatrist stating that the veteran has 
steadily worsened to the point where he has been unable to 
maintain employment and is now considered "permanently 
unemployable."  See also VA Counseling Progress Note dated 
June 23, 2004 (noting that it is highly unlikely that the 
veteran's PTSD will improve to the extent that it would allow 
him to function occupationally).  Prior to June 8, 2004, 
there is no clinical opinion as to the veteran's 
unemployability.  However, the Board finds that there is 
sufficient evidence to demonstrate that the veteran's 
decision to stop working in 2001 was, in large part, 
precipitated by his inability to interact effectively with 
others as well as his increasingly more severe panic attacks.  
In this regard, the veteran's wife indicated that the veteran 
definitely had difficulty working with people, but that he 
remained stressed even when working alone.  Lay Statement 
from C.R. received January 9, 2003.  Additionally, there is 
lay evidence that the veteran's anxiety often led to him 
"losing his bowels;" such circumstances would certainly 
impact one's employability.  Id.  Lay Statement from the 
Veteran received January 9, 2003.

In short, the medical and other evidence of record indicates 
that the veteran's service-connected PTSD is productive of 
serious symptomatology which can be said to preclude 
employability.  Based on the above analysis, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a) from May 10, 2002, to June 8, 2004, when the 100 
percent schedular evaluation became effective.  See 
VAOPGCPREC 6-99 (June 7, 1999), regarding coincident TDIU and 
100 percent schedular ratings.  The benefit sought on appeal 
is accordingly granted.


ORDER

An initial evaluation of 70 percent, but no greater, for PTSD 
is granted for the period of this appeal prior to June 8, 
2004, and an initial evaluation of 100 percent for PTSD is 
granted as of June 8, 2004, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is granted from May 10, 2002, to June 8, 
2004, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


